DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 17/040,778 filed on 09/23/2020 is presented for examination. Claims 1-20 are cancelled, and claims 21-40 are newly added by the preliminary amendments of 9/23/2020. Claims 21-40 are pending.
Information Disclosure Statement
The Information Disclosure Statements dated 11/12/2020, 04/01/2021 and 06/07/2021 are acknowledged and the cited references have been considered in this examination.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “… sensitive component” on line four, “… at a sensitive frequency …” on line five. It is not clear whether the word “sensitive” has something to be measured or some parameters that describes this sensitivity for the described component or for the frequency to differentiate between known frequency ranges and “sensitive frequency” described in the claim. Claims 28 and 35 recite similar limitations as described above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
s 21, 25-28, 32-35 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Van Wiemeersch et al. (US 2014/0103865) in view of Tseng et al. (US 2012/0249449). 
With respect to claims 21, 25-28, 32-35 and 38-40, Van Wiemeersch et al. (hereinafter, Van) discloses a terminal device/a charging method with: a sensitive component configured to interfere with a process in which a charging device charges the terminal device at a sensitive frequency, wherein the sensitive frequency is within a range of a charging frequency band of the charging device (Fig. 1, 1, 100/150; Para. # 0018: controller 40 may include other or additional analog and/or digital circuitry. Stored within memory 44 may be a frequency/power adjustment routine 100 and adjustable frequency range and power charging parameters 150); and a processor coupled to the sensitive component and configured to: obtain a working status of the sensitive component; write the working status into a node file; obtain the working status from the node file (Para. # 0018: the controller 40 may receive: a signal indicative of the current charger state 30 e.g. on or off; and information via a network bus 50 relating to at least one of a detected interfering operation mode); 

    PNG
    media_image1.png
    675
    504
    media_image1.png
    Greyscale

determine a safe charging parameter when the working status is an enabled state, wherein the safe charging parameter comprises at least one of a safe charging frequency, a safe charging current, or a safe charging voltage (Para. # 0032: Controller 40 next determines in step 220 whether chargeable device 25 responds to a first protocol; after a feedback from receiving end as to its requirement for charging, charging proceeds when it’s safe); and send the safe charging parameter to the charging device to enable the charging device to charge the terminal device using the safe charging parameter, wherein the sensitive component operates in a normal state when the charging device charges the terminal device using the safe charging parameter (Para.# 0036: controller 40 will instruct inductive charger 26 to charge portable device 25 on full LF band depending on the type of protocol with which the system 30 is operating).
(Para. # 0037-0038: transmitter circuit 202 includes impedance adjustment circuit 126 configured to adjust the impedance of the wireless power transmitter coil 114 thereby maximize power transmitted by the wireless power transmitter, the system includes an adaptive impedance match that can be varied based on parameters, such as output power, DC current, etc. and includes notch filters that help attenuate specific frequencies or needed frequencies). 
VAN and Tseng are analogous art because they are from the same field of endeavor namely system for reducing interference during wireless charging and a controller with adjustable parameters. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a safe charging parameter, such as controlled current or power parameters that help reduce interference of a wireless power field adjusting the parameters of a sensing device for effective power transition or charging (abstract; Paras. # 0049, 53, 0055).
Allowable Subject Matter
Claims 22-24, 29-31 and 36-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, including overcoming the rejections sated above.
The following is a statement of reasons for the indication of allowable subject matter:  the charging frequency band, a frequency other than the operating frequency as .
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/YALKEW FANTU/Primary Examiner, Art Unit 2859